DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical connector ferrule to be spatially coupled to a counterpart connector, the optical connector ferrule comprising:
an MT ferrule having an optical fiber retaining hole into and in which an optical fiber is inserted and retained, a first guide hole into which a guide pin for positioning is inserted, and an optical end surface through which a light beam optically coupled to the optical fiber passes; and
a spacer mounted on the optical end surface of the MT ferrule, the spacer having a second guide hole into which the guide pin is inserted, wherein the spacer has a contact surface contacting the counterpart connector and a recess surrounded by the contact surface, a lens part exposed on a bottom surface of the recess, the lens part being optically coupled to the optical end surface of the MT ferrule, and a base part that includes a hole that extends from the recess along a coupling direction, that retains and surrounds the lens part, and that has an oval shape, a material of the lens part and a material of the base part are different from each other, 
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883